DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-4, 6-15, 17-20 are pending wherein claims 1 and 12 are in independent form. 
3.	Claims 1, 3-4, 6, 12, 15, 17 have been amended. In view of amendments, claim objections are withdrawn.
4.	Rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.
5.	Claims 5 and 16 have been cancelled.
Priority
6.	Applicant argues on page 6 of the remarks, “the Office asserts that claims 5 and 16 are not entitled to the benefit of the prior application. Applicant respectfully disagrees. Applicant respectfully submits that step 6 on page 5 of the prior-filed application discloses “UE performs path performance measurement, ...and reports the results to the SMF.” Thus, the prior-filed application discloses the features of claims 5 and 16. Applicant respectfully requests this priority objection be withdrawn.”
		Response:
		Applicant’s arguments regarding the priority of original claims 5 and 16 (currently claims 1 and 12) are not persuasive. The prior filed application receive an updated ATSSS rule based on the measurement result of the link detection from the SMF”. 
		Therefore, currently amended claims 1 and 12 are not entitled to get the benefit of the prior application (Provisional application no. 62/652,405). As claims 2-4, 6-11, 13-15, 17-20 depend upon the claims 1 and 12, claims 1-4, 6-11, 12-15, 17-20 are not entitled to get the benefit of the prior application (Provisional application no. 62/652,405). 

		In view of above discussion, the effective filing date of claimed invention is April 3, 2019.




Response to Arguments
7.	Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. The reasons set forth below.
8.	On page 8 of the remarks, applicant argues, “Pages 18-20 of 3GPP disclose monitoring the performance of the available path and reporting this information to the Traffic Distribution function. The path performance is notified via control plane by the traffic usage report. The TFCP layer may be subjected to per PDU session, per SDU based on the ATSSS rules. However, 3GPP does not disclose providing, to a session management function (SMF), a measurement result of the link detection and updating an updated ATSSS rule based on the measurement result of the link detection.”
		In response, examiner respectfully disagrees because:
	3GPP discloses that a UE measures and provides path performance information by a traffic usage report (Pg. 20, Line 1-3). 3GPP also discloses that SM-AT3SF (supported by SMF, Fig. 6.1-1 –Fig. 6.1-3) receives traffic usage report from the UE (Pg. 12, Line 13-15). Therefore, the UE provides the path performance information in a traffic usage report to the SMF. Based on the traffic usage report, the SMF sends modified/updated ATSSS forwarding rule (change access or access forbidden) to the UE (Pg. 12, Line 15-17 ---“ Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise ATSSS behaviour.”). Therefore, 3GPP discloses to receive an updated ATSSS rule (change access or access forbidden) based on the measurement result of .











Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 20210100047 Al, hereinafter referred to as) in view of 3GPP ("Study on Access Traffic Steering, Switching and Splitting support in the 5G system architecture"
3GPP TR 23.793 V0.3.0 (2018-03), Release 16, hereinafter referred to as 3GPP).
	 	Regarding claim 1, Chiba discloses a user equipment (UE) (Fig.4A, UE 410) for access traffic steering, switching, and/or splitting (ATSSS) operation ([0011) A terminal apparatus of the present invention includes: a transmission and/or reception unit configured to perform a routing-rule update procedure by transmitting an update routing rule request message to a control apparatus of a core network, and by receiving an update routing rule accept message containing first information from the control apparatus in the core network; and a controller configured to start, based on completion of the routing-rule update procedure, an Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted.), comprising:

		a transceiver (Fig.4A, [0114)-(0116), transmission and/or reception 	unit_A420); and
		a processor (Fig.4A, [0114)-(0116), control unit_A400) coupled to the memory and the transceiver, wherein the processor is configured to (Fig.4A, [0114) The control unit_A400 is a function unit to control the UE_Al0. The control unit A400 implements various processes by reading out various programs stored in the storage unit A440and performing the programs. [0115) The transmission and/or reception unit A420 is a function unit configured to allow the UE A 10 to be connected to a base station and/or an access point in the access network and thus to be connected to the access network. [0116) The storage unit A440 is a function unit configured to store programs, data, and the like necessary for each operation of the UE_Al0.):
		establish ([0427) Next, an exemplar routing-rule update procedure will be described below. This procedure is a procedure to update the routing rule for a multi-access session. Each apparatus can perform this procedure at anytime as long as the UE A 10 is connected to the core network A90 through multiple access networks and/or the UE Al0 has established a multi-access session. To put it differently, each apparatus can start this procedure while the apparatus is in the first state. In addition, after the implementation of this procedure, each apparatus may transition into the second state. Note that once this procedure has been completed, each apparatus may be ready to permit the Access Traffic Switching in the multi-access session, and/or to permit the Access Traffic In addition, by performing this procedure, each apparatus may bundle one or more PDU sessions and then consider the bundled PDU sessions as a second type multi-access session.) a connection ([0427) a connection by which UE_A 10 is connected to the core network_A90through multiple access networks and/or the UE_Al0 has established a multi-access session, bundled PDU sessions considered as a second type multi-access session) over a plurality of different network accesses (Fig.14, [0160) [0161) 3GPP access network, non-3GPPaccess network, [0427) multiple access networks); and
		configure ([0427) Next, an exemplar routing-rule update procedure will be described below. This procedure is a procedure to update the routing rule for a multi-access session. Each apparatus can perform this procedure at anytime as long as the UE A 10 is connected to the core network A90 through multiple access networks and/or the UE Al0 has established a multi-access session. To put it differently, each apparatus can start this procedure while the apparatus is in the first state. In addition, after the implementation of this procedure, each apparatus may transition into the second state. Note that once this procedure has been completed, each apparatus may be ready to permit the Access Traffic Switching in the multi-access session, and/or to permit the Access Traffic Splitting. In addition, by performing this procedure, each apparatus may bundle one or more PDU sessions and then consider the bundled PDU sessions as a second type multi-access session.; Hence a rule of Access Traffic Switching and/or Access Traffic Splitting is configured in order to permit the Access Traffic Switching in the multi-access session, and/or to permit the Access Traffic 
		Chiba does not explicitly disclose that the processor is configured to perform a link detection and provide, to a session management function (SMF), a measurement result of the link detection via a control plane, the processor is configured to control the transceiver to receive an updated ATSSS rule based on the measurement result of the link detection from the SMF, and the processor is configured to apply the updated ATSSS rule.
		3GPP discloses that a processor is configured to perform (Pg. 20, Line 1-3, The Path Performance Measurement function provides input to the Traffic Distribution function about the path performance information. The path performance is notified via control plane by the traffic usage report. The path performance may be measured by bandwidth, loss rate or/and latency.) a link detection (Pg. 20, Line,1-3, detection of a link of a path) and provide (Pg. 10, Line, 13-15,  7.May support traffic usage reports from UE and ATSSS user plane entity to the ATSSS control plane of the core network to enable ATSSS control plane to get an end-to-end view of traffic performance over multiple access networks in order to dynamically manage ATSSS operations over these accesses.; Pg.12,Line, 13-15, The SM-AT3SF can provide ATSSS PDU session related policies to UE-ATS3F during PDU session establishment and PDU session modification, as well as receive traffic usage reports from the UE and SM-AT3SF for dynamic ATSSS operations.; Pg. 20, Line, 1-3, The Path Performance  measurement function provides input to the Traffic Distribution function about the path performance information. The path performance is notified via control plane by the traffic usage report. The path performance may be measured by bandwidth, loss rate or/and latency.), to a session management function (SMF) (Figures 6.1-1, 6.1-2, and 6.1-3, SMF), a measurement result (Pg. 20, Line,1-3, The path performance measured by bandwidth, loss rate or/and latency) of the link detection (Pg.20, Line, 1-3, detection of a link of a path) via a control plane (Pg.20, Line, 1-3, control plane), the processor is configured to control a transceiver to receive an updated ATSSS rule (Pg. 12, Line 15-17 ---“ Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise ATSSS behaviour. Pg.18, Line, 13-14, In addition, in step 12 the UE may receive ATSSS forwarding rules that indicate how uplink traffic should be routed across the two child PDU sessions.) based on (Pg. 12, Line 15-17, Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise ATSSS behaviour. p.20, 11.1-3, The Path Performance Measurement function provides input to the Traffic Distribution function about the path performance information.) the measurement result (Pg. 12, Line 15-17, Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise ATSSS behavior. Pg.20, Line, 1-3, The Path Performance Measurement function provides input to the Traffic Distribution function about the path performance information.) of the link detection (Pg.20, Line, 1-3, detection of a link of a path) from the SMF (Figures 6.1-1, 6.1-2, and 6.1-3, SMF; Pg.19, Line, 34-35, More specifically, the ATSSS rules are from the SMF as defined in clause 6.3.1.2, the performance of each access path is reported by the Path Performance measurement function.), and the processor is configured to apply the updated ATSSS rule (Pg.19, Line, 32-34, The Traffic Distribution function forwards the traffic either over the 3GPP or non-3GPP access or both. It determines which path may be used for an incoming packet given traffic distribution based on the ATSSS rules and the state of the network.).
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the processor and the transceiver of Chiba so that the processor is configured to perform a link detection, provide, to a session management function (SMF), a measurement result of the link detection, control the transceiver to receive an updated ATSSS rule, and apply the updated ATSSS rule as taught by 3GPP, in order to provide ATSSS solutions that enable traffic selection, switching and splitting between NG-RAN and untrusted non-3GPP access networks (3GPP, Pg.5, Line, 31-32) while addressing the six key issues identified in chapter 5 (3GPP, pp.7-9) using the solutions identified in chapter6 (3GPP, pp.10-23).
		Claim 12 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Regarding claim 2, Chiba further discloses wherein the processor is configured to implement ([0427) Next, an exemplar routing-rule update procedure will be described below. This procedure is a procedure to update the routing rule for a multi-access session. Each apparatus can perform this procedure at any time as long as the UE A 10 is connected to the core network A90through multiple access networks and/or the UE Al0 has established a multi-access session. To put it differently, each apparatus can start this procedure while the apparatus is in the first state. In addition, after the implementation of this procedure, each apparatus may transition into the second state. Note that once 
		Regarding claims 3 and 14, Chiba further discloses wherein the connection ([0427) a connection by which UE_A 10 is connected to the core network_A90 through multiple access networks and/or the UE_A 10 has established a multi-access session, bundled PDU sessions considered as a second type multi-access session) is a protocol data unit (PDU) session ([0427) a connection by which UE_A 10 is connected to the core network_A90through multiple access networks and/or the UE_Al0 has established a multi-access session, bundled PDU sessions considered as a second type multi-access session), and the different network accesses (Fig.14, [0160) [0161) 3GPP access network, non-3GPP  access network, [0427) multiple access networks) comprise a third generation partnership project (3G PP) access and a non-3G PP access (Fig.14, [0160) [0161) 3GPP access network, non-3GPP access network, [0427) multiple access networks).
		Regarding claims 4 and 15, Chiba does not explicitly disclose wherein the processor is configured to control the transceiver to receive an ATSSS rule and operation command from a session management function (SMF) of a network node. 
		However, 3GPP discloses wherein a processor is configured to control a transceiver to receive an ATSSS rule and operation command (Pg.18, Line 13-
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the processor and the transceiver of Chiba to be modified so that the processor is configured to control the transceiver to receive an ATSSS rule and operation command as taught by 3GPP, in order to implement ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claims 6 and 17, Chiba does not explicitly disclose that when uplink data arrives to the transceiver, the processor determines an appropriate access path based on the ATSSS rule.
		3GPP discloses that when uplink data arrives to the transceiver, the processor determines an appropriate access path based on the ATSSS rule (Pg. 12, Line 27-29, “UE Access Traffic Steering Switching and Splitting Function (UE-AT3SF) ATSSS policy rule enforcement at the UE for UE-initiated traffic (UL). It may also generate traffic reports to be sent to the SM-AT3SF at the request of UPc-AT3SF”. Pg. 18, Line 13-14, “In addition, in step 12 the UE may 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including the feature that when uplink data arrives to the transceiver, the processor determines an appropriate access path based on the ATSSS rule, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP, Pg. 19, Line, 23-24).
	Regarding claims 7 and 18, Chiba does not explicitly disclose a traffic flow control protocol (TFCP) entity configured to implement the ATSSS rule.
	3GPP discloses a traffic flow control protocol (TFCP) entity configured to implement the ATSSS rule (Fig. 6.3.1-1, Pg. 18, Sec. 6.3 - Solution 3: TFCP (Traffic Flow Control Protocol) based architecture framework for ATSSS. Pg. 20, Line 5-8, “The TFCP 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including a traffic flow control protocol (TFCP) entity configured to implement the ATSSS rule, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claims 8 and 19, Chiba does not explicitly disclose to send the uplink data to a user plane function (UPF) of the network node via a selected access path determined by the processor.
		3GPP discloses to send the uplink data to a user plane function (UPF) of the network node via a selected access path determined by the processor (Fig. 6.3.1-1, Pg. 19, Line 28-32, “Traffic Distribution function: Distribute traffic onto the appropriate 3GPP or non-3GPP access path. The Traffic Distribution function forwards the traffic either over the 3GPP or non-3GPP access or both. It 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including the feature to send the uplink data to a user plane function (UPF) of the network node via a selected access path determined by the processor, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claims 9 and 20, Chiba does not explicitly disclose to implement the updated ATSSS rule and adjust the selected access path for service.
		3GPP discloses to implement the updated ATSSS (change access or access forbidden) rule and adjust the selected access path for service (Pg. 12, Line 15-17, “Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise ATSSS behavior”. Pg. 19, Line 28-32, “Traffic Distribution function: Distribute traffic onto the appropriate 3GPP or non-3GPP access path. The Traffic Distribution function forwards the traffic either 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including the feature to implement the updated ATSSS rule and adjust the selected access path for service, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claim 10, Chiba does not explicitly disclose that adjusting the selected access path for the service comprises switching the selected access path from one access to another one or start/stop splitting operation for the uplink data based on the updated ATSSS rule.
		3GPP discloses that adjusting the selected access path for the service comprises switching the selected access path from one access to another one (switching when an access path is forbidden) or start/stop splitting operation for the uplink data based on the updated ATSSS rule (stop splitting operation when an access path is forbidden) (Pg. 18, Fig. 6.3.1-1. Pg. 12, Line 15-17, “Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including the feature that adjusting the selected access path for the service comprises switching the selected access path from one access to another one  or start/stop splitting operation for the uplink data based on the updated ATSSS rule, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claim 11, Chiba does not explicitly disclose to send the uplink data to the UPF via the adjusted access path.
		3GPP discloses to send the uplink data to the UPF via the adjusted access path (Pg. 18, Fig. 6.3.1-1. Pg. 12, Line 15-17, “Based on the traffic usage reports, SM-AT3SF may send commands (e.g., change access or access forbidden) to UE-AT3SF and UP-AT3SF via N1 and N4, respectively to optimise 
		It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Chiba by including the feature to send the uplink data to the UPF via the adjusted access path, as taught by 3GPP for the purpose of implementing ATSSS when the ATSSS Policy Enforcement function in SMF is responsible for ATSSS policies enforcement and session management of all PDU sessions between SGC and UE (3GPP,Pg. 19, Line, 23-24).
		Regarding claim 13, Chiba further discloses implementing ([0427) Next, an exemplar routing rule update procedure will be described below. This procedure is a procedure to update the routing rule for a multi-access session. Each apparatus can perform this procedure at any time as long as the UE A 10 is connected to the core network A90through multiple access networks and/or the UE Al0 has established a multi-access session. To put it differently, each apparatus can start this procedure while the apparatus is in the first state. In addition, after the implementation of this procedure, each apparatus may .


















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473